Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 10/13/22. As directed, Claims 1 and 10 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broad (GB 2056264) in view of Aston (Us Pat. 2577870), Mesquite (US 2019/0242626 A1), and Ganahl (US 2018/0333007 A1).
Regarding claim 1, Broad discloses a food storage and warmer apparatus comprising: 

    PNG
    media_image1.png
    416
    1050
    media_image1.png
    Greyscale

a housing [1, 2, 7, and 8  together] having a front side [see Annotated Fig. 1 above], a back side, a left side [away from the viewer in Fig. 1; see the rectangular shape in Fig. 2], a right side [towards the viewer in Fig. 1], a bottom side, and an open top side defining a housing inside [the interior where the food is to be placed], the housing having an outer wall [1] separated from an inner wall [2 and 7/8] defining a wall cavity [including 4 and the cavity space below 6, indicated above]; 

a lid [18] coupled to the housing, the lid being selectively engageable with the open top side to seal and alternatively expose the housing inside [Fig. 1]; 
a heating coil [9] coupled to the housing, the heating coil being coupled within the wall cavity of the bottom side [Annotated Fig. 1]; 
a battery [“Power for the heating element 9 is desirably derived from a battery (not shown),” Page 1 lines 108-110] coupled to the housing [via socket 15], 
a control unit  [thermostat 12] coupled to the housing, the control unit being coupled to the front side of the housing [Fig. 1] and being in operational communication with the heating coil and the battery [Page 2, lines 37-43]; and 
a temperature probe [temperature sensor 13] coupled to the housing [Fig. 1], the temperature probe being coupled within the wall cavity [at least in part, as shown in Fig. 1] and extending through a bottom section [the lower section] of the inner wall to the housing inside [Fig. 1] such that the temperature probe extends  [the probe extends through the housing inside 2], the temperature probe being in operational communication with the control unit [Page 2 lines 39-40].
The apparatus of Broad differs from the claimed apparatus in that it lacks a divider wall, and fails to disclose the battery being coupled within the wall cavity (and in turn the battery having a charging port), and fails to disclose the temperature probe extending up from a bottom.
Regarding the divider wall, Aston teaches, in a food storage and warmer apparatus, a divider wall [29, Fig. 2] coupled to the housing within the housing inside [Fig. 2], the divider wall defining a plurality of compartments [Col. 2 lines 46-47]. The advantage of the divider of Aston is that it allows the food storage and warmer apparatus to hold “different kinds of food” [Aston Col. 2 lines 47-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Broad by adding a divider wall as taught by Aston in order to allow the apparatus to hold a number of different foods/dishes.
Regarding the location of the battery and the charging port: Mesquite teaches, in a food storage and temperature regulating apparatus [Figs. 1-2], a battery [82] being coupled within a wall cavity [see Fig. 2, which shows it between inner and outer walls and thus in a location equivalent to the wall cavity of Broad] and being in operational communication with a temperature regulating element [Par. 0026], the battery having a charging port [84] extending through the outer wall [Fig. 2 shows charging port 84 extending through the outer wall]. The advantage of the battery with charging port is that adding the battery allows the device to be operated cordlessly (increasing portability and ease of use) and adding a charging port allows the battery to be recharged rather than requiring the purchase/replacement of multiple batteries. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Broad by adding a battery and charging port in the locations taught by Mesquite in order to allows the device to operate cordlessly and to be recharged.
Regarding the position of the temperature sensor, Ganahl teaches, in a food storage and warmer apparatus, a temperature probe [36, Fig. 4D] extending through a bottom section of an inner wall [here, 35] to the housing inside [25] such that the temperature probe extends up from a bottom of the housing inside [Fig. 4D, reproduced below]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Broad by relocating the temperature probe to the bottom, rather than the side, of the inner wall such that the temperature probe extends up from the bottom of the housing inside [in Broad], because this way the sensor “comes into direct physical contact with the contents of the container 10, such as a heated liquid,”  which “allows the temperature sensor 36 or probe to obtain accurate and/or precise temperature readings of the contents,” [Ganahl Par. 0094], even when the contents occupy a minimum volume [the higher location of Broad’s sensor means that the sensor only contacts the food in the container when it reaches the level of sensor 13]. [Note that Ganahl teaches the location of the sensor, while the primary reference, Broad, discloses the sensor extending from the housing inside].

    PNG
    media_image2.png
    492
    480
    media_image2.png
    Greyscale

Regarding claim 4, Broad fails to disclose the lights, but Wright teaches the indicator lights as set froth in claim 3 above. Wright further teaches the plurality of indicator lights including a power status light [“separate indicator lights/LED's to indicate power is on,” Col. 10 line 29]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by adding a plurality of indicator lights to include a power status light as taught by Wright in order to allow the system to alert the user when the power is on [Wright Col. 10 lines 26-31]. 
Regarding the battery charge level indicator, Ganahl teaches, in a food storage and warmer apparatus, an indicator light or lights which include a battery charge level indicator [“One or more LEDs or status lights 47 may be included and visible external to the module 40 in order to visually reference or determined the current battery level or electrical charge remaining on the battery pack or module 40,” Par. 0104]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by configuring one of the indicator lights to include battery charge level indicator as taught by Ganahl in order to allow the user to know the battery charge level [Ganahl Par. 0104] which allows them to charge when needed.

Regarding claim 9, Broad fails to teach the housing having rounded edges. However, Aston teaches a housing having rounded edges [14, Figs. 2-3]. The shape has not been shown to be critical, and different shapes including those with rounded edges are known in the art as evidenced by Aston, and perform equally well the task of holding and warming food. Forming the housing to have rounded edges would have been obvious to one of ordinary skill in the art because it amounts to a simple substitution of one shape (rectangular with rounded edges) for another (rectangular) with predictable results (the rounded edges would not change the function or operation of the food warming apparatus, as they relate to the shape of the exterior and do not affect its operation).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broad  in view of Aston, Mesquite, and Ganahl, as applied to claim 1 above, and further in view of Beach (US 2017/0215643 A1) and Piernikosch (US 2021/0161328 A1).
Regarding claim 2, Broad fails to disclose the control unit comprising a CPU, control buttons, integrated timer, and display screen. 
Regarding the CPU, Beach teaches, in a food storage and warmer apparatus, a control unit [50] comprising a CPU [Par. 00046]. Replacing the control unit of Broad with a control unit having a CPU as taught by Beach would be within the ability of one of ordinary skill in the art because a CPU is known in the art and a CPU in the unit of Broad would act in the same general manner as in Beach (controlling the operation of electrical temperature control elements). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by replacing the control unit with one having a CPU as taught by Beach because this amounts to a  simple substitution of one type of control unit known in the art for another with predictable results.
Furthermore, Piernikosch teaches, in a food storage and warmer apparatus, a control unit having control buttons [17, Fig. 1], an integrated timer [Par. 0027 describes how the control unit operates according to a start/end time, allows the user to specify a time, and recognizes time of day; thus, the control unit has an integrated timer] and a display screen [16]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by adding to the control unit  a display screen and buttons as well as an integrated timer in order to allow a user to interact with the apparatus, setting desired warming conditions including start/end time.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broad  in view of Aston, Mesquite, and Ganahl as applied to claim 1 above, and further in view of Wright et al. (US Pat. 6350972 B1, hereinafter “Wright”).
Regarding claim 3, Broad fails to disclose indicator lights. However, Wright teaches, in a food storage and warmer apparatus, a plurality of indicator lights [“separate indicator lights”, Col. 10 lines 28-29], the plurality of indicator lights being in operational communication with a control unit and power source [Col. 10 lines 29-31]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by adding a plurality of indicator lights as taught by Wright in order to allow the system to alert the user of a  variety of statuses including the power on, heat source activated, and food heating complete [Wright Col. 10 lines 26-31]. One of ordinary skill would reasonably be apprised of the benefits of placing these lights on the front side of the housing [this allows the user to see the lights easily]. Furthermore, the modification would result in the lights being in communication with the battery of the modified Broad as claimed.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broad  in view of Aston, Mesquite, and Ganahl as applied to claim 1 above, and further in view of Smeja et al. (US 2015/0194829 A1, hereinafter “Smeja”).
Regarding claim 5, Broad fails to disclose the multi-unit charging cable set forth above. Mesquite teaches a charging cable [86] selectively engageable with the charging port. Adding to the apparatus a charging cable as taught by Mesquite would have been obvious to one of ordinary skill in order to allow the battery to charge. Neither Mesquite nor Broad teaches a multi-unit charging cable. However, multi-unit charging cables are known in the field of charging batteries of electronic devices; Smeja teaches one such multi-unit charging cable [see Fig. 6] having a wall plug [Par. 0046], a power adaptor splitter [300] in operational communication with the wall plug [Par. 0046], and a plurality of charge cables [360] in operational communication with the power adaptor splitter, each charge cable being selectively engageable with a charging port, the multi-unit charging cable thus capable of simultaneously charging multiple apparatuses [see Fig. 6 and Par. 0002]. The advantage of a multi-unit charging cable over a single-unit charging cable is that it allows multiple units to charge at once while lessening the burden of keeping track of different cables [Smeja Par. 0003]. Thus It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by forming the charging cable to be a multi-unit charging cable as taught by Smeja in order to allow multiple units to charge at once while preventing the need for many different cables and adaptors.
	Regarding claim 6, Smeja teaches the plurality of charge cables being a set of three charge cables  [Fig. 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by forming the charging cable to be a multi-unit charging cable as taught by Smeja in order to allow multiple units to charge at once while preventing the need for many different cables and adaptors.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broad  in view of Aston, Mesquite, and Ganahl as applied to claim 1 above, and further in view of Vargas (US 2015/0305090).
Regarding claim 7, Broad fails to disclose the divider being t-shaped and dividing into three compartments. However, Vargas teaches, in a food storage and warmer apparatus, a divider wall [26,28, Fig. 2] which is T-shaped and the plurality of compartments comprising a first small compartment [32], a second small compartment [34], and a large compartment [30]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Broad by forming the dividing wall to be T-shaped and divide the compartment into three compartments as claimed because this allows the apparatus to hold three dishes/types of food.
Regarding claim 8, Vargas teaches the first small compartment, the second small compartment, and the large compartment occupying approximately 25%, 25%, and 50% of the housing inside, respectively [see Fig. 2, which shows the large container approximately twice the size of the small containers, which are approximately equal in size to each other. While measurements cannot be ascertained form the drawings, relative relationships may be; note that compartment 30 extends the entire width of the box, while compartments 32 and 34 extend approximately half this width.]. The exact size has not been shown to be critical and the claimed ranges are close to those shown in the drawings in Vargas. Regarding the exact percentages, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [see MPEP 2144.05]. Because the percentages of Vargas are close to those claimed, forming the compartments to be the size claimed would have been an obvious modification made by one of ordinary skill at the time of filing.
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broad  in view of Aston, Mesquite, Ganahl, Beach, Piernikosch, Wright, Smeja, and Vargas.
Regarding claim 10, the modified Broad teaches the apparatus substantially as set forth with respect to claims 1, 2, 3, 4, 5, 7, and 9 above.
Regarding claim 11, the modified Broad teaches the apparatus substantially as set forth with respect to claim 8 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 and dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Broad fails to teach the amended feature of the location of the temperature probe. As set forth above, the examiner finds that while Broad does teach, generally, the probe extending through a bottom section of the inner wall to the housing inside such that the temperature probe extends from the housing inside, Broad does fail to tech the temperature probe extending up from a bottom of the housing inside. Broad’s probe, while clearly in the lower half of the inner wall, also clearly does not extend up from the bottom as the phrase is commonly understood. Thus, the examiner agrees with the argument that Broad does not teach all of the new amended limitations.
However, Ganahl, previously cited to teach a different feature in a dependent claim, clearly teaches a temperature probe which is located on the bottom and extends up from a bottom of a housing inside, and thus teaches, with appropriate motivation for doing so, relocating the probe of Broad to the bottom of Broad’s inner wall to extend up as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761